PD-0484-15

                  IN THE COURT OF CRIMINAL
                      APPEALS OF TEXAS


                    NO. CR-2011-196
          ALBERT RODRIGUEZ MEDELLIN, Petitioner

                                 V.

               THE STATE OF TEXAS, Respondent



ON PETITION FOR DISCRETIONARY REVIEW OF THE FOLLOWING:

                      IN THE COURT OF APPEALS
                        FOR THE 13TH DISTRICT
                          NO. 03-13-00158-CR
                      ON DIRECT APPEAL FROM
                        COMAL COUNTY, TEXAS

              TRIAL COURT CASE NO. CR2011-196
         Honorable Carl E. Stewart, Chief Judge Presiding

                               Larry Warner,
                               Counsel for Petitioner
                               Alberto Rodriguez Medellin
                               3109 Banyan Circle
                               Harlingen, Texas 78550
                               Phone: (956) 230-0361
      June 12, 2015            Facsimile: 1-866-408-1968
                               office@larrywarner.com
                               Texas Bar#20871500;USDC,SDTX 1230;
                               Board Certified, Criminal Law, Texas Board
                               of Legal Specialization(1983)
                               Member of the Bar of the Supreme Court of
                               the United States (1984)


                             Page 1 of 20
Pursuant to TEX.R.APP.P.68.4,Appellant provides the following identity of parties

and counsel:

                         Identity of parties and counsel

      Alberto Rodriguez Medellin, Appellant

      FOR THE STATE OF TEXAS at trial and on appeal and on petition for

discretionary review:

Ms. Jennifer C. Smith *** and ***

Ms. Laura B. Bates COMAL COUNTY DISTRICT ATTORNEY'S OFFICE 150
North Seguin, Suite 307 New Braunfels, Texas 78130 (830) 221-1300

FOR THE DEFENDANT ALBERT RODRIGUEZ MEDELLIN at trial:
Thomas P. 'Tom' Clark ATTORNEY AT LAW 800 West San Antonio Street, Suite
B New Braunfels, Texas 78130 (830) 624-0804

FOR THE DEFENDANT ALBERT RODRIGUEZ MEDELLIN On Appeal and on
petition for discretionary review:
                                   Larry Warner,
                                   Counsel for Petitioner
                                   Alberto Rodriguez Medellin
                                   3109 Banyan Circle
                                   Harlingen,Tx 78550
                                   Phone: (956) 230-0361
                                   Facsimile: 1-866-408-1968
                                   office@larrywarner.com
                                   Texas Bar#20871500;USDC,SDTX
                                   1230; Board Certified, Criminal Law,
                                   Texas Board of Legal
                                   Specialization(1983)
                                   Member of the Bar of the Supreme
                                   Court of the United States (1984)



                                    Page 2 of 20
Pursuant to TEX.R.APP.P.68.4(a), Petitioner provides this Table of Contents with
reference to the pages of the Petition, indicating the subject of each ground or
question presented for review.

                                         TABLE OF CONTENTS                                                     PAGE

Table of Contents . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

Index of Authorities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

Statement re oral argument . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4-6

Statement of the case . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6-7

Statement of procedural history . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7-8

Grounds for Review . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8-9

      1. The Court of Appeals has decided an important question of state or federal
law in a way that conflicts with the applicable decisions of the Court of Criminal
Appeals or the Supreme Court of the United States.

The question is: Does the Trial Court abuse its discretion in denying a change of
venue when the evidence is otherwise in equipoise but the District Attorney herself
announces publicly pretrial her personal opinion that the defendant is guilty? Does
the district attorney’s publicized opinion fulfill the prejudice requirement of
TEX.CODE CRIM.P.art.31.02(a)?

      The decision of the Court of Criminal Appeals is Ransonnette v.
State,522S.W.2d509(Tex.Crim.App.1975)

Argument . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9-12

Prayer for Relief......................... 16




                                                    Page 3 of 20
       Pursuant to TEX.R.APP.P.68.4(b), Petitioner provides an Index of Authorities,

arranged alphabetically and indicating the pages of the petition where the authorities

are cited.


                           INDEX OF AUTHORITIES

CASES:                                                                        PAGES

Ransonnette v. State,522S.W.2d509(Tex.Crim.App.1975)

McCutcheon v. State,363 S.W.2d 457 (Tex.Crim.App. 1962)

             Refusal of defendant's motion for change of venue on ground that
             publicity given by radio, television and newspapers of district attorney's
             announcement that defendant was one of 12 persons he most wanted to
             convict and send to penitentiary deprived defendant of fair and impartial
             trial was not error in absence of showing that any prejudice found its way
             into jury box.

Pursuant to TEX.R.APP.P. 68.4©, Petitioner includes a short statement of why oral

argument would be helpful.


                           Statement re Oral Argument

       Oral argument would be helpful to the decisional process. The Court and

Counsel could discuss the correct standard of review of the decision to deny a motion

for change of venue.

Most recently, the Court of Criminal Appeals stated:

             “Indeed, even extensive knowledge of the case or defendant in

                                     Page 4 of 20
               the community as a result of pretrial publicity is not sufficient
              if there is not also some showing of prejudicial or inflammatory
              coverage.8" Gonzalez v. State,222
              S.W.3d446,449hn2(Tex.Crim.App.2007) regresar

      Earlier, the Court of Criminal Appeals had set a more exacting standard:


              “Refusal of defendant's motion for change of venue on ground
               that publicity given by radio, television and newspapers of
               district attorney's announcement that defendant was one of 12
               persons he most wanted to convict and send to penitentiary
               deprived defendant of fair and impartial trial was not error in
               absence of showing that any prejudice found its way into jury
              box. McCutcheon v. State,363 S.W.2d 457 (Tex.Crim.App. 1962).

      The Court and Counsel could discuss whether the Court of Appeals correctly

interpreted the standard set out by the Court of Criminal Appeals in Ransonnette v.

State,522S.W.2d509(Tex.Crim.App.1975) The Court of Appeals did not review the

prejudice from the publication of the District Attorney’s opinion that the defendant

was guilty.

      Considering evolving standards of due process and due course, as well as

promulgation of higher standards of conduct and more precise rules of professional

conduct, the Court of Criminal Appeals and Counsel could discuss whether it is time

to revisit a half-century old opinion on the subject of the prosecutor’s public

expression of opinion on the defendant’s guilt. See: McCutcheon v. State,363 S.W.2d

457 (Tex.Crim.App. 1962)


                                      Page 5 of 20
             Refusal of defendant's motion for change of venue on ground
             that publicity given by radio, television and newspapers of
             district attorney's announcement that defendant was one of 12
             persons he most wanted to convict and send to penitentiary
             deprived defendant of fair and impartial trial was not error in
             absence of showing that any prejudice found its way into jury
             box. McCutcheon v. State,363 S.W.2d 457 (Tex.Crim.App. 1962)

      Pursuant to TEX.R.APP.P.68.4(d), Petitioner provides a statement of the case,

noting briefly the nature of the case, and reserving the details of the case for statement

with the pertinent grounds or questions.

                                Statement of the case

      The nature of the case was a prosecution of Petitioner for murder.

      Petitioner pleaded not guilty and tried guilt/innocence to a jury.

      The jury found him guilty of murder.

      The jury recommended and the judge imposed a sentence of life imprisonment.

      Petitioner timely filed a Notice of Appeal to the Court of Appeals for the Third

District of Texas. The Supreme Court of Texas transferred the matter to the Court of

Appeals for the Thirteenth District of Texas.

      A Panel of the Court of Appeals for the Thirteenth District of Texas affirmed

the judgment of conviction and sentence imposed.

      Petitioner sought and obtained an extension and then timely filed Motions for

Rehearing and Rehearing En Banc. The Court of Appeals overruled both Motions on


                                       Page 6 of 20
May 14, 2015. (Before Petitioner filed timely motions for rehearing and rehearing en

banc, Petitioner sought from the Court of and obtained from the Court of Criminal

Appeals a thirty-day extension to file this Petition until June 3, 2015.)

        Petitioner timely presents this Petition for Discretionary Review.

        Pursuant to TEX.R.APP.P.68.4(e), Petitioner provides a Statement of

Procedural History.

                  Statement of the Procedural History of the Case

        The court of appeals is the Court of Appeals for the Thirteenth District of Texas.

(The matter was appealed to the Court of Appeals for the Third District of Texas. The

Supreme Court of Texas transferred the matter to the Court of Appeals for the

Thirteenth District of Texas.)

Re: TEX.R.APP.P.10.5(b)(3)(B), the date of Court of Appeals’ judgment is April 2,

2015.

Re: TEX.R.APP.P.10.5(b)(3)© the case number in the Court of Appeals is “NUMBER

13–13–00190–CR”.

Re: TEX.R.APP.P.10.5(b)(3) (D), the date every motion for rehearing or en banc

reconsideration was filed:

        On May 1, 2015, Petitioner filed a Motion for Extension of Time to file the

Motion for Rehearing and to file the Motion for Rehearing En Banc. Those Motions


                                       Page 7 of 20
for Rehearing were due on May 4, 2015. Petitioner asked till June 3, 2015 to file

those Motions for Rehearing.

         An extension was granted until June 3, 2015. The Court of Appeals overruled

both motions on May 14, 2015. However, on May 4, 2015, Petitioner filed both

Motions for Rehearing and Motion for Rehearing En Banc. The 30th day after May 14,

2015 is Saturday, June 13, 2015. So, the Petition for Discretionary Review is due on

Monday, June 15, 2015.

         This Petition is filed by sending it electronically to the Clerk of the Court of

Appeals to the following address:

         Clerk, Court of Appeals for the Thirteenth District of Texas, 5th Floor, Hidalgo

County Administration Building, 100 East Cano Street, Edinburg, Texas.

         Pursuant to TEX.R.APP.P.68.4(f), Petitioner states briefly, without argument,

the questions presented for review, expressed in the terms and circumstances of the

case, but without unnecessary detail.

                                      GROUNDS FOR REVIEW

Grounds for Review . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

         1. The Court of Appeals has decided an important question of state or federal

law in a way that conflicts with the applicable decisions of the Court of Criminal

Appeals or the Supreme Court of the United States.


                                                   Page 8 of 20
      The question is: Does the Trial Court abuse its discretion in denying a change

of venue when the evidence is otherwise in equipoise but the District Attorney herself

announces publicly pretrial her personal opinion that the defendant is guilty.

      The decision of the Court of Criminal Appeals is Ransonnette v.

State,522S.W.2d509(Tex.Crim.App.1975)

      The Court of Appeals did not apply the standard correctly because it did not

consider the extreme prejudice of the district attorney’s having publicly expressed to

the small-town newspaper her personal opinion that the defendant was guilty. The

District Attorney charged Petitioner with causing his wife’s death and then told the

media, “he caused her death”.

      Pursuant to TEX.R.APP.P.68.4(g), Petitioner provides a direct and concise

argument, with supporting authorities, amplifying the reasons for granting review.

                                    ARGUMENT

      The question is: Does the Trial Court abuse its discretion in denying a change

of venue when the evidence is otherwise in equipoise but the District Attorney herself

announces publicly pretrial her personal opinion that the defendant is guilty.

      The decision of the Court of Criminal Appeals are Ransonnette v.

State,522S.W.2d509(Tex.Crim.App.1975) In Ransonnette the Court of Criminal

Appeals determined that the trial court did not abuse its discretion in denying a change


                                      Page 9 of 20
of venue when the trial court was presented with an evenly divided choice of

witnesses and evidence regarding whether the defendant could receive a fair trial.

      The Court of Appeals treated the record as if it were like the record in

Ransonnette...evenly divided. But the record was not evenly divided. The record

showed that the District Attorney herself expressed to the one newspaper in this

county of five-thousand subscribers her personal opinion that Petitioner was guilty.

Here the prosecutor expressed her personal opinion to the media that the defendant

was guilty.

              “Jennifer Smith, stated that: We don't know the final
              6 mechanism of death, but I want it to be clear that she died as
              7 a result of Albert Medellin.” (RR 2 40)
      Another decision of the Court of Criminal Appeals is Williams v. State,170

S.W.2d 482(Tex.Crim.App.1943). “The venue of this case should have been changed.”

Williams v. State,170 S.W.2d 482(Tex.Crim.App.1943)

      The question is important to the jurisprudence of the state because the District

Attorney is prohibited from expressing such opinion.

              “(b) A lawyer ordinarily will violate paragraph (a), and the
              likelihood of a violation increases if the adjudication is on-
              going or imminent, by making an extrajudicial statement of
              the type referred to in that paragraph when the statement refers
              to:***(4) any opinion as to the guilt or innocence of a defendant


                                      Page 10 of 20
              or suspect in a criminal case or proceeding that could result in
              incarceration;” Tx Disc.R.Prof.Conduct§3.07
        The analysis of the Court of Appeals in relying on Gonzalez, Montanez, De

Blanc, and Salazar is flawed precisely because none of those cases involved a public

and publicized opinion by the very District Attorney who was to prosecute the

defendant that he was guilty.

        In Gonzalez, “local newscasts aired the surveillance tape depicting the murder

of      the   convenience        store     clerk.”     Gonzalez       v.    State,222

S.W.3d446,447(Tex.Crim.App.2007) There is nothing in Gonzalez from which the

public might conclude that the person who was to prosecute the case might have or did

have important evidence about the case supporting her/his opinion that the defendant

was guilty. The Court of Appeals’ reliance on Gonzalez was misplaced.

        In Salazar,

              “The trial court admitted several newspaper stories and tran-
              scripts of television news coverage concerning appellant's
              case and the similar cases underway at the time.” Salazar v.
              State,38SW3d141,150hn13(Tex.Crim.App.2001)
        Nor was there anything in Salazar about the district attorney saying in the media

that the defendant was guilty. In Medellin the district attorney told the newspaper that

Medellin caused the death of Medellin’s wife, exactly what Medellin was charged

with.

                                      Page 11 of 20
        Montanez deals with presumed findings of fact. It was a matter involving a

motion to suppress. Montanez v. State,195 S.W.3d101,106hn4(Tex.Crim.App.2006)

Montanez does not treat venue.

        In DeBlanc, the appellant’s own evidence on publicity was weak and

conflicting and the state put on twenty-five witnesses who said the murder defendant

could      get     a    fair    trial    in    Liberty       County.        DeBlanc        v.

State,799SW2d701,704hn2(Tex.Crim.App.1990)

               Nor was there anything in DeBlanc about the district attorney saying in

the media that the defendant was guilty. In Medellin the district attorney told the

newspaper that Medellin caused the death of his wife, exactly what he was charged

with.

                               McCutcheon distinguished

        This is not an appeal and Petitioner is not trying to treat this process as if it were

one seeking a writ of error. The Court of Appeals simply did not apply the standard

correctly because it did not examine the prejudice adequately.

        Ryser, infra, relies on Mendez, another half-century old decision adopted

before the 1965 Code of Criminal Procedure, before present rules of professional

conduct were in effect, and before American Bar Association Standards for a Fair

Trial and a Free Press were published.


                                        Page 12 of 20
      In Mendez:

               “District Attorney Briscoe ‘has been reported by Television
               and Radio news reporters and by all of the three Houston news-
               papers both by story and photographs that Guadalupe Morales
               Mendez was a person charged with an offense in Harris County
               and was one of twelve he most wanted to convict and most wanted
               to see in the penitentiary..........’”

               Mendez v. State,362SW2d841,842hn2(Tex.Crim.App.1962)
      The Court of Criminal Appeals did not reach the venue matter in Mendez

because trial counsel had not reserved an exception, another ancient practice no longer

used. Mendez v. State,362SW2d841,843hn3(Tex.Crim.App.1962)

               The Court of Appeals did not consider the

               “nature of the publicity”. Gonzalez at 451hn7

      The Court of Criminal Appeals set out the test for whether pretrial publicity was

prejudicial:

               “In examining whether the pretrial publicity is prejudicial and
               inflammatory, a trial court may take three matters into consider-
               ation: 1) the nature of the publicity, 2) any evidence presented at
               a change of venue hearing, and 3) testimony received from venire
               members at voir dire.17" Gonzalez at 451hn7

      The Court of Appeals did not consider the "nature of the publicity", namely that

the District Attorney told the small-town's only newspaper that the defendant

caused his wife's death, that he was guilty.

      In Gonzalez the Court of Criminal Appeals noted that it had only reversed for


                                      Page 13 of 20
the trial court's failure to grant a change of venue onetime, in Jack Ruby's case,

Rubenstein v. State, 407 S.W.2d 793 (Tex. Crim. App. 1966)

      In Gonzalez, the Criminal Appeals said that showing a video of the crime was

"not sufficient to place beyond the zone of reasonable disagreement the trial court's

decision to deny appellant's motion." Gonzalez at 451 hn8

      In Medellin, the Court of Criminal Appeals should clarify the standard in the

light of Rubenstein; it should hold that the District Attorney's publicizing of her

opinion that Petitioner "caused the death of his wife" after the very same District

Attorney had charged that Petitioner "caused the death of [his wife]" was indeed

sufficient to place beyond the zone of reasonable disagreement the trial court's

decision to deny appellant's motion."

      Other jurisdictions' treatment of prosecutor's pretrial statements

 re defendant’s guilt. The Court of Criminal Appeals may consider the

 opinions of other jurisdictions . “ Numerous decisions of other appellate courts,

 including Texas courts of appeals and courts of other jurisdictions, are in accord with

 our holdings ...."Lawrence v. State ,240 S.W.3d 912,917 hn12 fn24(2007)

      Those opinions about the prosecutor's pretrial statements about the

defendant's guilt are gathered at "Pretrial Publicity in Criminal Case as Ground for

Change of Venue" 33 A.L.R. 3d 17.



                                     Page 14 of 20
                 "Prosecuting attorney-

                 newspaper under control of § 27[a]

                 participation in release of publicity §§ 20, 27[a],

                 32[a], 40, 46 television appearances by § 32[a]"

        When the judge said in a letter that defense counsel knew the defendant was
guilty in a murder case, the judge was disqualified. His letter was publicized in the
small-town newspaper. Even though there was a new judge, the trial was deemed
unfair because of the comment by a trial official on the defendant’s guilt. People v.
McKay,236 P2d145(Cal.1951)
        Where the newspaper coverage went beyond objective dissemination of
information by reporting of extrajudicial statements by prosecutors, the trial judge
abused his discretion in denying a change of venue and the Supreme Court of Montana
granted a peremptory writ. State ex rel. Coburn v Bennett,655 P2d 502(Mont.1982)
 It was reversible error to refuse change of venue for defendant accused of trafficking
in heroin where prosecutor, at press conference immediately after defendant's arrest,
stated that defendant was guilty. State v Wilson (W Va) 202 SE2d 828 (W. Va.)
            “In this press conference which was reported by newspapers,
            radio and television in and around Monongalia County, the
            prosecutor made several extra-judicial assertions. He strongly
             indicated that this defendant, among others, was guilty.
            ”State v Wilson, 202 SE2d 828 (W. Va.1973)

      The Court in Wilson found prosecutorial misconduct and cumulative error and
ordered a new trial.




                                    Page 15 of 20
     The Court of Appeals in Medellin misconstrued the standard of review on denial
of a motion for change of venue. The Court of Criminal Appeals should grant this
petition for discretionary review, allow full briefing, and order a new trial.
     The Court of Appeals in Medellin misapplied the test for prejudice in
discounting the fact that there was only one newspaper in the county.
     In Coburn, there was only one newspaper in the county. The “Independent
Record, the only daily newspaper in Lewis and Clark County.” The population of
Lewis and Clark Co. In 1982 was about 52,000. (Google, “population Lewis and Clark
County, accessed 06/11/15). Comal County had about 100,000 at the time of trial
(Google, “population Lewis and Clark County, accessed 06/11/15).
     In Coburn, the prosecutors intimated their opinion of the strength of their
evidence:
        ““County Attorney Charles Graveley was shaking his head in wonder.
        “ ‘When you read her statement,’ he said of Thursday's 11-year-old rape
        victim, ‘you'd think she was 28 or 29, and well-educated at that.
        “ ‘It's the best statement from a rape victim I have seen in five years,’ he
        said.
        “Assistant County Attorney Steve Garrison had another way of putting it
        this morning.
        “ ‘He picked the wrong little girl,’ he said. ‘She's the kind that when you
        say, “describe the vehicle,” she just does it.’” Coburn at 503 [internal
        quotations
        unchanged,lw]
        The County Attorney also said: “Graveley said it was his opinion that
        $100,000 bail to keep Coburn in jail to protect the community was legally
        proper.” Coburn at 504
        “ ‘Once he's found insane, he virtually has a license to commit another
        crime and another crime and not go to prison,’ Graveley said.” Coburn at
        504


                                     Page 16 of 20
     The prosecutor in Coburn plainly told the only newspaper in the county that he
thought the defendant was guilty.
        “County Attorney Graveley was campaigning for reelection during the
        pendency of the Coburn case. The Independent Record ran a “Candidates
        Say”“ ‘The bail in serious crimes must be set sufficiently high to insure that
        the defendant is not going to commit any more crimes against our citizens
        while awaiting trial on the former charge.’ ” (Emphasis supplied.)” [Court
       supplied emphasis,lw]
     The Court condemned the prosecutor’s statements in Coburn:
        “County Attorney Graveley's campaign statement that bail should
        insure that “the defendant is not going to commit any more crimes”
        shows a total disregard for the fundamental constitutional
        protection embraced by the concept of presumed innocence,
        and under the circumstances implies that relator is guilty.”
        Coburn at 507hn5
      Although not in the record, in deciding whether to grant this petition for
discretionary review, the Court of Criminal Appeals may note that the prosecutor in
Medellin was running for election after Medellin was arrested in 2010. She was sworn
in January of 2011. Medellin was indicted in April of 2011.
      In Medellin, the District Attorney’s comments were even more explicit than
those in Coburn. The District Attorney charged that Medellin caused the death of his
wife and then told the county newspaper that “he caused the death of his wife”. The
Court of Appeals misapplied the standard when it discounted the District Attorney’s
comment.
    In applying the standard, the Court of Appeals did not consider the effect of
there being one newspaper in the County. The evidence showed that Comal had
100,000 people and that 5,000 subscribed to the newspaper, the only newspaper.
      The Court of Appeals should have considered the prejudicial effect of publishing
the prosecutor’s opinion that the Petitioner “caused his wife’s death”.


                                    Page 17 of 20
    “While the exact figures of the number of people who saw the telecast
    were in doubt, the court stated that there could be no doubt that it was
     a very large number and that the potential for influence on possible
    talesmen was significant, and that the effect of the telecast could only be
    prejudicial.” People v Martin (1963) 19 App Div 2d 804, 243 NYS2d 343
The Court of Appeals misapplied the standard by treating Harris County and
Comal County as if they were the same for purposes of publicity.
The population of the county matters when considering prejudice and change of
venue.
      The    Court    of    Appeals     relied   on    Ryser     v.   State,453     SW3d
17,37(Tex.App.–Houston[1st Dist]2014,pet.ref’d)            Ryser dealt with a news
conference involving the mayor, a state representative, and the district attorney. The
opinion in Ryser does not cite any statement or opinion from the district attorney. The
Court of Appeals considered the size (population) of Harris County in deciding that
prejudice was not proven. The Court of Appeals in Ryser also noted that there was a
video of the crime.Ryser v. State,453 SW3d 17,37(Tex.App.–Houston[1st Dist]2014,pet.ref’d)
      The Thirteenth Court of Appeals’ reliance on Ryser was misplaced. Harris has
almost thirty-six times more population that Comal. Harris has “population, 2014
estimate        4,441,370". http://quickfacts.census.gov/qfd/states/48/48201.html
accessed        May        25,   2015)       Comal       has     “population,2014
estimate123,694".(http://quickfacts.census.gov/qfd/states/48/48091.html           accessed
May 25, 2015)
      The Court of Criminal Appeals will please take judicial notice of those statistices
from the United States Census Bureau. TEX.R.EVID.201(d)
      The case against Medellin was circumstantial; there was no statement from the
defendant and there were no eyewitnesses.


                                       Page 18 of 20
                                   CONCLUSION
     The Court of Criminal Appeals should grant this petition and allow full briefing.
                    In the Court of Criminal Appeals of Texas
                                  No. CR-2011-196
             On Petition for Discretionary Review of the following:
                          CAUSE NO 03-13-00158-CR
                        IN THE COURT OF APPEALS
                 FOR THIRTEENTH JUDICIAL DISTRICT

            ALBERTO RODRIGUEZ MEDELLIN, PETITIONER
                     V. THE STATE OF TEXAS
               ON APPEAL FROM COMAL COUNTY, TX

                   TRIAL COURT CAUSE NO. CR2011-196

                                **********
                        CERTIFICATE OF SERVICE
                                **********
     I mailed on a copy of the PDR Addressed to the Court of Criminal Appeals
of Texas to:

     , State Prosecuting Attorney, P.O. Box 12405, Austin, TX 78711
     Hon. Jennifer Tharp, District Attorney, 150 N. Seguin Ave., Suite 307, New
Braunfels, TX 78130
     Hon. Laura Burton Bates, Assistant Criminal District Attorney, 150 N.
Seguin Ave., Suite 307, New Braunfels, TX 78130




I mailed the copies on June 12, 2015.



                                    Page 19 of 20
Respectfully submitted
June 12, 2015
By:/S/ LARRY WARNER
Larry Warner,
Counsel for Petitioner
Alberto Rodriguez Medellin
3109 Banyan Circle
Harlingen, Texas 78550
Phone: (956) 230-0361
Fax: 1-866-408-1968
email: office@larrywarner.com
Texas Bar#20871500;USDC,SDTX 1230; Board
Certified, Criminal Law, Texas Board of Legal
Specialization(1983)
Member of the Bar of the Supreme Court of the
United States (1984)




  Page 20 of 20
Envelope Details


  Print this page

  Envelope 5663500
   Case Information
   Location                               Court Of Criminal Appeals
   Date Filed                             06/12/2015 04:11:55 PM
   Case Number
   Case Description
   Assigned to Judge
   Attorney                               LARRY WARNER
   Firm Name                              LAW OFFICE OF LARRY WARNER
   Filed By                               LARRY WARNER
   Filer Type                             Not Applicable
   Fees
   Convenience Fee                        $0.00
   Total Court Case Fees                  $0.00
   Total Court Filing Fees                $0.00
   Total Court Service Fees               $0.00
   Total Filing & Service Fees            $0.00
   Total Service Tax Fees                 $0.00
   Total Provider Service Fees            $0.00
   Total Provider Tax Fees                $0.00
   Grand Total                            $0.00
   Payment
   Account Name                           TX REG OPERATING
   Transaction Amount                     $0.00
   Transaction Response
   Transaction ID                         9294092
   Order #                                005663500-0

   Petition for Discretionary Review
   Filing Type                                            EFile
   Filing Code                                            Petition for Discretionary Review
   Filing Description                                     Medellin PRD
   Reference Number                                       Alberto Rodriguez Medellin
   Comments
   Status                                                 Rejected
   Fees
   Court Fee                                              $0.00
   Service Fee                                            $0.00
   Rejection Information
   Rejection Time       Rejection Comment
   Reason
                        The petition for discretionary review does not contain a certification of compliance
                        with T.R.A.P. 9.4(i)(3). The petition for discretionary review does not contain the
             06/12/2015

https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=c82223d7-4f61-4250-af88-0ad27ebbc87d[6/12/2015 5:07:45 PM]
Envelope Details

                                 identity of Judge, Parties and Counsel in compliance with [Rule 68.4(a)]; the identity
   Other           05:05:38
                   PM            of the trial court judge is missing. The petition for discretionary review does not
                                 contain a copy of the court of appeals opinion. [Rule 68.4(j)] Your petition remains
                                 due June 3, 2015.
   Documents
   Lead Document                          PDR 061215.pdf                                                      [Original]




https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=c82223d7-4f61-4250-af88-0ad27ebbc87d[6/12/2015 5:07:45 PM]